Citation Nr: 0809716	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  06-05 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for a right shoulder 
disability, degenerative joint disease of the right 
acromioclavicular (AC) joint with humeral head spur, status 
post total shoulder arthroplasty, in excess of 20 percent for 
the period prior to July, 6, 2006. 

2.  Entitlement to an increased rating for a right shoulder 
disability, degenerative joint disease of the right AC joint 
with humeral head spur, status post total shoulder 
arthroplasty, in excess of 30 percent for the period on and 
after September 1, 2007.


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to April 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the RO 
in Muskogee, Oklahoma, which granted an increased rating of 
20 percent for his right shoulder disability.  During the 
pendency of the appeal, in an August 2006 rating decision, a 
temporary total evaluation from July 6, 2006 to August 31, 
2007, was granted for the right shoulder due to convalescence 
following total arthroplasty.  Additionally, an increased 
evaluation from 20 percent to a minimum of 30 percent was 
granted, effective September 1, 2007.  The Board notes, with 
respect to increased ratings, the United States Court of 
Appeals for Veterans Claims (Court) has held that on a claim 
for an original or increased rating, the appellant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The Court further held that, where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  The veteran's claim (for the 
periods prior to July 6, 2006 and as of September 1, 2007) 
remains before the Board.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After a thorough review of the claims folder, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision.  


The RO stated in the August 2006 rating decision that it 
would be scheduling the veteran for a future examination in 
or about August 2007 to evaluate the status of his right 
shoulder disability following the convalescent period of his 
total shoulder arthroplasty.  The claims folder, however, 
contains no record of any such VA examination.  Nor does the 
claims folder contain any VA treatment records beyond 
September 2006.  VA records are considered part of the record 
on appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, 
requests for VA medical records must be made since the 
evidence is not currently complete.  

On remand the RO should obtain all VA medical records from 
September 2006 to present and find out whether a VA 
examination has been performed since August 2007.  If, among 
the newly obtained records, there is no indication of a post-
surgery examination, the RO should schedule the veteran for a 
new VA examination.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (stating that where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted).

The Board notes that during the pendency of this appeal, the 
Court held that for increased-compensation claims, 
38 U.S.C.A. § 5103(a) (West 2002) requires preadjudicatory 
notice to meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; and

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, No. 05-0355, slip op. at 5-6 (U.S. 
Vet. App. January 30, 2008).  As this case is being remanded 
for other matters, the RO now has the opportunity to correct 
any defects in the Veterans Claims Assistance Act of 2000 
(VCAA) notices previously provided to the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation of the information 
or evidence needed to substantiate his 
increased-compensation claim, as outlined 
by the Court in Vazquez-Flores v. Peake, 
No. 05-0355, slip op. at 5-6 (U.S. Vet. 
App. January 30, 2008).

2.  The RO should obtain any outstanding 
VA medical records for treatment of the 
right shoulder, including any VA 
examination reports, from September 2006 
to present from the VA medical center in 
Oklahoma City, Oklahoma.  

3.  If the aforementioned medical records 
indicate that no post-surgery VA 
examination has been conducted, the RO 
should schedule the veteran for an 
appropriate VA examination to assess the 
current severity of his service-connected 
right shoulder disability, status post 
total shoulder arthroplasty.  The entire 
claims folder must be made available to 
the examiner prior to the examination. Any 
appropriate testing should be conducted, 
and the results reviewed, prior to the 
final opinion. The examiner should 
describe all findings in detail, and 
should explain the rationale for any 
conclusions reached.  

4.  Thereafter, the RO should readjudicate 
the claim for an increased rating for a 
right shoulder disability, status post 
total shoulder arthroplasty.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and an applicable time to respond 
before the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



